DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 1/26/2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: 

Paragraph [0036] of the specification amendment states that “Also included may be a front face 190 and an uplifted panel 191” in the last line.  As written, front face 190 and uplifted panel 191 are separate structures from body 130 (also known as “frame” according to paragraph [0036]), which introduces new matter into the disclosure since, according to original claim 1 line 2 “a frame comprising a front face and an uplifted panel.”. Furthermore, the sentence states that the front face and uplifted panel are optional structures since they “may be” included, when the original disclosure requires both the front face and the uplifted panel as indicated by claim 1. Examiner suggests writing the sentence “Also included may be a front face 190 and an uplifted panel 191” to read as -- Also, the body comprises a front face 190 and an uplifted panel 191”.

Claim 1 recites “a lever that may be rotated around an axis of the hinge to hold the fork at an adjusted angle” in lines 12-13 and “a first adjustment fixture … holding the first fork at an angle relative to the yard surface” in line 16-17.  In other words, claim 1 requires two different means for adjusting the angle of the fork - a lever and a first adjustment fixture.  However, nowhere in the disclosure is it mentioned that the apparatus comprises lever 311, which may also be called a first adjustment fixture, may be rotated around the axis of the hinge 105 to hold fork 104 at an adjusted angle.” [emphasis included].  Therefore, it is deemed that amended claim 1 introduces new matter which is not supported by the original disclosure.
Claim 1 recites “comprising about a one inch diameter” in line 7 and “about two inches” in line 9.  The only mention of “one inch in diameter” and “2 inches” is in paragraph [0037], which appears to describe each tooth 201 instead of the combination of teeth.  However, paragraph [0037] does not use the term “about” with the phrase one inch diameter and 2 inches.  Since the original disclosure does not mention “about a one inch diameter” and “about two inches”, the limitation in claim 1, lines 7 and 9 are considered new matter. 
Claim 1 recites “a combination of teeth … comprising about a one inch diameter and rounded about 180 degrees at a tip end and separated at about two inches from center” in lines 8-11.  In the claim, it appears that the combination of teeth (i.e. the teeth as a group) is about one inch in diameter and rounded about 180 degrees at a tip end and separated at about two inches from the center.  However, according to paragraph [0037] and FIG.2A, it appears that the description refers to each tooth 201 and not the group or combination of teeth.  Since the original disclosure does not mention “a combination of teeth … comprising about a one inch diameter and rounded about 180 degrees at a tip end and separated at about two inches from center”, the limitation is considered new matter.
Claim 1 recites “a rotating ball about one half inch in diameter attached to the body” in line 19 is considered new matter because nowhere in the original disclosure is this limitation mentioned.  According to paragraph [0038], it a “roller type wheel” that is included in body 103, and not a rotating ball according to claim 1. Furthermore, paragraph [0038] states that the roller type wheel “may be one half inch diameter” and not “about one half inch diameter”  Therefore, examiner suggests amending the limitation “a a roller type wheel one half inch in diameter attached to the body --.

Claim 2 recites the limitation "wherein the first adjustment fixture comprises a height adjustment and an adjustment of the first adjustment fixture modifies the angle of the first fork relative to the surface" in lines 1-4.  However, according to paragraph [0044] of the specification amendment filed 1/26/2022, “an affixed lever 311, which may also be called a first adjustment fixture, may be rotated around the axis of the hinge 105 to hold the fork 104 at an adjustable angle… to position the fork 104 into a desired angle relative to the body”.  In other words, the first adjustment fixture adjusts the angle of the fork relative to the body and not the surface.  Furthermore, nowhere in the disclosure is the first adjustment fixture described as “a height adjustment”.  Accordingly, since the limitation of claim 2 were not originally mentioned, it is deemed new matter.

Claim 6 recites “a rolling feature within a body of the cutout in the first tooth” in line 2.  Claim 6 depends on claim 1.  Claim 1 already recites “a rotating ball…. attached to the body” in line 19.  Nowhere in the disclosure does it mention that the apparatus comprises both “a rotating ball” in the body and “a rolling feature” in the first tooth.  According to paragraph [0039], the roller ball included in each teeth 201 of a fork 200 is an alternate embodiment to the embodiment mentioned in paragraph [0038], which is where the rotating feature is included in the body.  Accordingly, since no embodiment is provided that shows both rolling feature in the tooth (cl.6) and the rotating ball in the body (cl.1), the limitation of claim 6 is deemed new matter.

Claim 7 has been amended to change “roughly spherical shaped ball” to “spherical shaped ball”.  However, nowhere in the original disclosure is this limitation supported since paragraph [0008] describes the ball as “roughly spherical shaped” and not simply “spherical shaped”.  Accordingly, the limitation introduces new matter to the disclosure.  Examiner suggests rewriting the limitation “spherical shaped ball” to read as -- roughly spherical shaped ball -- (occurs twice in claim 7).

Claim 8 recites “additionally comprising a hinge point” in lines 1-2.  Claim 8 depends on claim 1.  Claim 1 recites “a hinge attaching the combination of teeth to the body”.  In other words, claim 8 requires one hinge to attach the group of teeth to the body and another hinge that attaches the first tooth to an undisclosed structure in order to allow the first tooth to move independently from the second tooth.  However, nowhere in the disclosure does it describe the use of two different sets of hinges in one embodiment.  Accordingly, the hinge point in claim 8 with the hinge of claim 1 is considered new matter since it introduces an embodiment that is not clearly describe in the original disclosure.

Applicant is required to cancel the new matter in the reply to this Office Action.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following features must be shown or the feature(s) canceled from the claim(s): 
- “a combination of teeth … about a one inch diameter and rounded about 180 degrees at a tip end and separated at about two inches from center” in lines 8-11 of claim 1;
- “a lever … to hold the fork at an adjusted angle” AND “a first adjustment fixture… holding the first fork at an angle relative to the yard surface…” in lines 14-18 of claim 1;
- “a rotating ball … attached to the body” in line 19 of claim 1;
-“a curved shape under a body of the first tooth” in claim 9;
No new matter should be entered.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The amendment filed 1/26/2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: 
Paragraph [0036] of the specification amendment states that “Also included may be a front face 190 and an uplifted panel 191” in the last line.  As written, front face 190 and uplifted panel 191 are separate structures from body 130 (also known as “frame” according to paragraph [0036]), which introduces new matter into the disclosure since, according to original claim 1 line 2 “a frame comprising a front face and an uplifted panel.”. Furthermore, the sentence states that the front face and uplifted panel are optional structures since they “may be” included, when the original disclosure requires both the front face and the uplifted panel as indicated by claim 1. Examiner suggests writing the sentence “Also included may be a front face 190 and an uplifted panel 191” to read as -- Also, the body comprises a front face 190 and an uplifted panel 191”.

Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112
Claims 1-12, 14-17, 19, and 20 are replete with 112(a) and (b) issues, which includes the following:

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12, 14-17, 19, and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim 1 recites “a lever that may be rotated around an axis of the hinge to hold the fork at an adjusted angle” in lines 12-13 and “a first adjustment fixture … holding the first fork at an angle relative to the yard surface” in line 16-17.  In other words, claim 1 requires two different means for adjusting the angle of the fork - a lever and a first adjustment fixture.  However, nowhere in the disclosure is it mentioned that the apparatus comprises two different fork angle adjusting structures.  According Applicant’s amended specification filed on 1/26/2022, paragraph [0044], “an affixed lever 311, which may also be called a first adjustment fixture, may be rotated around the axis of the hinge 105 to hold fork 104 at an adjusted angle.” [emphasis included].  Therefore, it is deemed that amended claim 1 introduces new matter which is not supported by the original disclosure.
Claim 1 recites “comprising about a one inch diameter” in line 7 and “about two inches” in line 9.  The only mention of “one inch in diameter” and “2 inches” is in paragraph [0037], which appears to describe each tooth 201 instead of the combination of teeth.  However, paragraph [0037] does not use the term “about” with the phrase one inch diameter and 2 inches.  Since the disclosure does not mentioned “about a one inch diameter” and “about two inches”, the limitation in claim 1, lines 7 and 9 are considered new matter. It is suggested that the limitation “comprising about a one inch diameter” be written as -- comprising a one inch diameter -- and “about two inches” be written as -- two inches --.
Claim 1 recites “a combination of teeth … comprising about a one inch diameter and rounded about 180 degrees at a tip end and separated at about two inches from center” in lines 8-11.  In the claim, it appears that the combination of teeth (i.e. the teeth as a group) is about one inch in diameter and rounded about 180 degrees at a tip end and separated at about two inches from the center.  However, according to paragraph [0037] and FIG.2A, it appears that the description refers to each tooth 201 and not the group or combination of teeth.  Since the original disclosure does not mention “a combination of teeth … comprising about a one inch diameter and rounded about 180 degrees at a tip end and separated at about two inches from center”, the limitation is considered new matter.  
Claim 1 recites “a rotating ball about one half inch in diameter attached to the body” in line 19 is considered new matter because nowhere in the original disclosure is this limitation mentioned.  According to paragraph [0038], it a “roller type wheel” that is included in body 103, and not a rotating ball according to claim 1. Furthermore, paragraph [0038] states that the roller type wheel “may be one half inch diameter” and not “about one half inch diameter”  Therefore, examiner suggests amending the limitation “a rotating ball about one half inch in diameter attached to the body” to read as -- a roller type wheel one half inch in diameter attached to the body --.

Claim 2 recites the limitation "wherein the first adjustment fixture comprises a height adjustment and an adjustment of the first adjustment fixture modifies the angle of the first fork relative to the surface" in lines 1-4.  However, according to paragraph [0044] of the specification amendment filed 1/26/2022, “an affixed lever 311, which may also be called a first adjustment fixture, may be rotated around the axis of the hinge 105 to hold the fork 104 at an adjustable angle… to position the fork 104 into a desired angle relative to the body”.  In other words, the first adjustment fixture adjusts the angle of the fork relative to the body and not the surface.  Furthermore, nowhere in the disclosure is the first adjustment fixture described as “a height adjustment”.  Accordingly, since the limitation of claim 2 were not described in the original disclosure, it is deemed new matter.

Claim 6 recites “a rolling feature within a body of the cutout in the first tooth” in line 2.  Claim 6 depends on claim 1.  Claim 1 already recites “a rotating ball…. attached to the body” in line 19.  Nowhere in the disclosure does it mention that the apparatus comprises both “a rotating ball” in the body and “a rolling feature” in the first tooth.  According to paragraph [0039], the roller ball included in each teeth 201 of a fork 200 is an alternate embodiment to the embodiment mentioned in paragraph [0038], which is where the rotating feature is included in the body.  Accordingly, since no embodiment is provided that shows both rolling feature in the tooth (cl.6) and the rotating ball in the body (cl.1), the limitation of claim 6 is deemed new matter.

Claim 7 has been amended to change “roughly spherical shaped ball” to “spherical shaped ball”.  However, nowhere in the original disclosure is this limitation supported since paragraph [0008] describes the ball as “roughly spherical shaped” and not simply “spherical shaped”.  Accordingly, the limitation introduces new matter to the disclosure.  Examiner suggests rewriting the limitation “spherical shaped ball” to read as -- roughly spherical shaped ball -- (occurs twice in claim 7).

Claim 8 recites “additionally comprising a hinge point” in lines 1-2.  Claim 8 depends on claim 1.  Claim 1 recites “a hinge attaching the combination of teeth to the body”.  In other words, claim 8 requires one hinge to attach the group of teeth to the body and another hinge that attaches the first tooth to an undisclosed structure in order to allow the first tooth to move independently from the second tooth.  However, nowhere in the disclosure does it describe the use of two different sets of hinges in one embodiment.  Accordingly, the hinge point in claim 8 with the hinge of claim 1 is considered new matter since it introduces an embodiment that is not clearly describe in the original disclosure.



Claims 1-12, 14-17, 19, and 20  rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  
The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 

Claim 1 recites “a lever that may be rotated around an axis of the hinge to hold the fork at an adjusted angle” in lines 12-13 and “a first adjustment fixture … holding the first fork at an angle relative to the yard surface” in line 16-17.  In other words, claim 1 requires two different means for adjusting the angle of the fork - a lever and a first adjustment fixture.  However, the disclosure (example, paragraph [0044]) does not describe an apparatus that comprises two distinct fork angle adjusting structures (i.e. a lever and a first adjustment fixture, as claimed), and therefore does not enable one skilled in the art to make and/or use the invention as claimed.  
Claim 1 recites “the first adjustment fixture holding the first fork at an angle relative to the yard surface and said angle is adjustable in response to a roughness of the yard surface” in lines 16-18.  The specification does not clearly describe how the angle of the first fork is held (i.e. “locked” according to paragraph [0044] of the specification) by the first adjustment fixture and is simultaneously adjustable in response to a roughness of the yard surface. 


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12, 14-17, 19, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites “a frame” in line 2 and “a body” in line 3.  It is unclear as to whether Applicant is attempting to claim two different structures - a frame and a body.  However, according applicant’s Specification Amendment filed 01/26/2022, paragraph [0036] states that “body 103,which may also be referred to as a frame”.  It is noted that the same nomenclature should be used throughout the claims as to avoid confusion.  Therefore, in light of the disclosure, for the purposes of this examination, “a body” in line 3 will be read and examined as --  the frame --.  Applicant should review the rest of the claim sets to ensure the correct and consistent nomenclature is used throughout the claims. See also claim 1 lines 8, 12, 13, and 19 and claim 11.
Claim 1 recites “an apparatus to clean a surface with debris” in line 1 and “the debris scooped up by the apparatus from a yard surface” in line 3 and.  It is unclear if the yard surface in line 3 differs from the surface in line 1.  For the purposes of this examination, “a surface” in line 1 will be read and examined as -- a yard surface -- and “a yard surface” in line 3 will be read and examined as -- the yard surface --.
Claim 1 recites “a frame comprising a front face, and an uplifted panel” in line 2 which should be written as -- a frame comprising a front face and an uplifted panel -- (without the comma between “face” and “and”).
Claim 1 recites “a combination of teeth … comprising about a one inch diameter and rounded about 180 degrees at a tip end and separated at about two inches from center” in lines 8-11.  It is unclear as to how the combination of teeth can comprise about a one inch diameter and rounded about 180 degrees at a tip end and separated at about two inches from center.  According to paragraph [0037] of the specification, it seems that each tooth 201 has a one inch diameter.  Furthermore, it is unclear as to what structure the term “from center” is referring to.  
Claim 1 recites “a lever that may be rotated around an axis” in line 14.  It is unclear whether or not the rotation of the lever is required or optional since the term “may be” does not positively claim the rotating function.  Furthermore, it is unclear what the structural relationship is between the lever Examiner suggests that the limitation “a lever that may be rotated around an axis” to read as -- a lever rotatable around an axis --. 
Claim 1 recites “a first adjustment fixture attached to the frame and to the uplifted panel” in line 16.  It is unclear how the fixture is attached to both frame and panel when, according to claim 1 line 2 “a frame comprising a front face and an uplifted panel”, which indicates that the uplifted panel IS the frame. 
Claim 1 recites “the first adjustment fixture holding the first fork at an angle relative to the yard surface and said angle is adjustable in response to a roughness of the yard surface” in lines 16-18.  It is unclear how the angle is adjustable in response to a roughness of the yard surface when the fixture holds (i.e. locks” according to para.[0044] of the specification) the first fork at said angle.  In other words, the angle is fixed and simultaneously adjustable, which is not clear as to how this function is accomplished.
Claim 1 recites “a yard surface” in line 22.  It is unclear if the yard surface in line 22 differs from the yard surface introduced in line 3 and the surface introduced in line 1.  For the purposes of this examination, “a yard surface” will be read and examined as -- the yard surface --. 

Claim 2 recites “wherein the first adjustment fixture comprises a height adjustment” in lines 1-2.  It is unclear as to what structure is being adjusted by the first adjustment fixture in order to adjust its height.

Claim 3 recites “a first tooth” in line 1.  It is unclear if the first tooth in claim 3 differs from the “combination of teeth” first introduced in claim 1.  See also claims 4-6 and 8-10.  Examiner suggests writing “a first tooth” to read as -- a first tooth of the combination of teeth --.

Claim 8 recites “a second tooth” in line 2.  It is unclear if the second tooth in claim 8 differs from the “combination of teeth” first introduced in claim 1. Examiner suggests writing “a second tooth” to read as -- a second tooth of the combination of teeth --.

Claim 9 recites “a second tooth” in line 2.  It is unclear if the second tooth in claim 9 differs from the “combination of teeth” first introduced in claim 1.  Examiner suggests writing “a second tooth” to read as -- a second tooth of the combination of teeth --.

Note to the Applicant: Since the amendment to the claims are replete with 112(a) and 112(b) rejections, the claims will not be further examined on their merits and no prior art rejection will be applied until the rejections above have been addressed and the claims have been clarified.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-12, 14-17, 19, and 20 have been considered but are moot because no prior art rejection has been applied to the claims being unclearly amended as mentioned in the 112(a) and 112(b) rejections a set forth above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joan D Misa whose telephone number is (571)270-3745. The examiner can normally be reached 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on (571) 272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        
JOAN D. MISA
Examiner
Art Unit 3671



/JDM/          Examiner, Art Unit 3671